El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
Se trata en el presente caso de una demanda de reivindi-cación. Se sostiene que a virtud de ciertos pleitos iniciados *625en la Corte Municipal de Utuado, se embargó y vendió una finca rústica, cuyo valor excede de $500 según todas las tran-sacciones realizadas en relación con la misma, perteneciente a los demandantes. El hecho séptimo de la demanda dice así:
“Que los embargos mencionados y los emplazamientos o citación de los demandados, fueron practicados y diligenciados por Pedro de Jesús Vega, sub-marshal de la corte de distrito, no habiéndose em-plazado a los menores miembros de la sucesión de Pedro Rivera Maldonado, en forma legal alguna; ni tampoco fueron hechas partes demandadas María Clara y Eufemia Rivera Sánchez, miembros de dicha sucesión y eondueñas de los bienes que se embargaban; y que el marshal de la corte municipal de Utuado al efectuar la ejecución de las sentencias recaídas ilegalmente en los procedimientos referi-dos, no anunció el remate de los bienes mediante edictos o en cual-quier otra forma en cuanto a la segunda acción por 461 dólares cin-cuenta centavos, sino que procedió a vender y vendió los bienes englobados, conjuntamente, en un solo acto o remate; y alegan los demandantes, que los procedimientos aludidos desde su principio hasta su fin, se verificaron sin tener la corte de Utuado jurisdic-ción en la materia de la acción ni en forma alguna, en contraven-ción a las leyes de procedimientos al caso aplicables.”
Los demandados contestaron en debida forma. Sostuvie-ron la validez de los procedimientos y de las transacciones a virtud ele los cuales llegó la finca finalmente a su posesión que disfrutaban en concepto de dueños, quieta, no interrum-pida y pacíficamente.
Fué el pleito a juicio. Se practicaron pruebas. Y la corte de distrito dictó una sentencia que copiada a la letra, en lo pertinente, dice así:
“En este momento después de haber' declarado el Secretario de la Corte Municipal de Utuado y vistas las alegaciones de la de-manda y oída la prueba documental aportada por medio del Secre-tario de la Corte Municipal de Utuado, referente a los dos pleitos seguidos por Enrique Blanco Salas contra Sucesión de Pedro Rivera Maldonado demandantes y demandados respectivamente, en am-bas causas en cobro de $461.50 y $341 respectivamente, y siendo la nulidad de las actuaciones de dichos pleitos lo que constituye la causa *626de acción ejercitada, y atendiendo a que no pueden acumularse dos asuntos de cuantía inferior a la que pueda conocer esta corte y sobre los cuales y cada uno en particular tiene jurisdicción exclu-siva la Corte Municipal de Utuado según la ley sobre reorganiza-ción judicial de 1904; la corte se declara sin jurisdicción para co-nocer de este caso.”
No conforme los demandantes apelaron para ante esta Corte Suprema. En tiempo presentaron su alegato. Los demandados y apelados no presentaron alegato ni compa-recieron al acto de la vista del recurso.
; A nuestro juicio el error de la corte sentenciadora es manifiesto. Se trata de la reivindicación de una finca cuyo valor excede de $500 ejercitada la acción contra las personas que están en posesión de la finca. El hecho de que la repe-tida finca llegara a poder de los demandados a virtud de dos pleitos seguidos contra los demandantes en cobro de pesos, la cuantía de cada uno de los cuáles era inferior a $500, y el de que se alegue la nulidad de lo actuado en dichos pleitos, no es lo que determina la jurisdicción de la corte, sino la reivindicación de la finca. Aquí la nulidad no es la que produce la acción. De existir, el derecho de los demandantes al dominio de la finca es anterior e indepeu diente de la nulidad de los procedimientos. Véase el caso de Oliver et al. v. Oliver, 23 D. P. R. 181-202, y los en él citados.
Debe revocarse la sentencia recurrida y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.

Revocada la sentencia apelada, devolviendo el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.